Case 1:20-cv-02819-KLM Document 1 Filed 09/17/20 USDC Colorado Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

STEPHEN BUSHANSKY,

       Plaintiff,

v.

ON DECK CAPITAL, INC.,
NOAH BRESLOW,
JANE J. THOMPSON,
RONALD F. VERNI,
DANIEL HENSON,
NEIL E. WOLFSON,
CHANDRA DHANDAPANI,
BRUCE P. NOLOP, and
MANOLO SÁNCHEZ,

       Defendants.

                             COMPLAINT AND JURY DEMAND


       Plaintiff Stephen Bushansky (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                                   NATURE OF THE ACTION

       1.      Plaintiff brings this action against On Deck Capital, Inc. (“OnDeck” or the

“Company”) and the members of its Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange

Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed
Case 1:20-cv-02819-KLM Document 1 Filed 09/17/20 USDC Colorado Page 2 of 18




transaction, pursuant to which the Company will be acquired by Enova International, Inc.

(“Enova”) through its indirect wholly owned subsidiary Energy Merger Sub, Inc. (“Merger Sub”)

(the “Proposed Transaction”).

       2.      On July 28, 2020, OnDeck and Enova issued a joint press release announcing that

they had entered into an Agreement and Plan of Merger (the “Merger Agreement”) to sell OnDeck

to Enova. Under the terms of the Merger Agreement, each OnDeck stockholder will be entitled to

receive (1) $0.12 in cash and (2) 0.092 of a share of Enova common stock for each OnDeck share

they own (the “Merger Consideration”). Based on the closing price of Enova common stock on

September 3, 2020, the Merger Consideration is valued at approximately $1.76 per share. The

Proposed Transaction is valued at approximately $114 million.

       3.      On September 8, 2020, OnDeck filed a Schedule 14A Definitive Proxy Statement

(the “Proxy Statement”) with the SEC. The Proxy Statement, which recommends that OnDeck

stockholders vote in favor of the Proposed Transaction, omits and/or misrepresents material

information concerning, among other things: (i) OnDeck and Enova management’s financial

projections; (ii) the data and inputs underlying the financial valuation analyses that support the

fairness opinion provided by the Company’s financial advisor Evercore Group L.L.C.

(“Evercore”); and (iii) potential conflicts of interest faced by Evercore. Defendants authorized

the issuance of the false and misleading Proxy Statement in violation of Sections 14(a) and 20(a)

of the Exchange Act.

       4.      In short, unless remedied, OnDeck’s public stockholders will be irreparably harmed

because the Proxy Statement’s material misrepresentations and omissions prevent them from

making a sufficiently informed voting or appraisal decision on the Proposed Transaction. Plaintiff

seeks to enjoin the stockholder vote on the Proposed Transaction unless and until such Exchange




                                                2
Case 1:20-cv-02819-KLM Document 1 Filed 09/17/20 USDC Colorado Page 3 of 18




Act violations are cured.

                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal question

jurisdiction).

        6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s

claims arose in this District, where a substantial portion of the actionable conduct took place, where

most of the documents are electronically stored, and where the evidence exists. OnDeck maintains

and operates a regional office in Denver, which is located in this District. Moreover, each of the

Individual Defendants, as Company officers or directors, either resides in this District or has

extensive contacts within this District.

                                              PARTIES

        8.       Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of OnDeck common stock.

        9.       Defendant OnDeck is a Delaware corporation with its principal executive offices

located at 1400 Broadway, 25th Floor, New York, New York 10018 and a regional office located

at 101 West Colfax Avenue, 9th Floor, Denver, Colorado 80202. OnDeck is a leading online

lender to small businesses offering a wide range of term loans and lines of credit customized for




                                                   3
Case 1:20-cv-02819-KLM Document 1 Filed 09/17/20 USDC Colorado Page 4 of 18




the needs of small business owners. The Company’s common stock is traded on the New York

Stock Exchange under the ticker symbol “ONDK.”

        10.   Defendant Noah Breslow (“Breslow”) has served as the Company’s Chairman of

the Board, Chief Executive Officer (“CEO”), and a director since June 2012. Defendant Breslow

also previously served as the Company’s Chief Operating Officer from October 2011 to June 2012,

Chief Product Officer from October 2009 to September 2011, Senior Vice President, Products and

Technology from March 2008 to September 2009, and Vice President, Products and Technology

from June 2007 to February 2008.

        11.   Defendant Jane J. Thompson (“Thompson”) has been a director of the Company

since 2014.

        12.   Defendant Ronald F. Verni (“Verni”) has been a director of the Company since

2012.

        13.   Defendant Daniel Henson (“Henson”) is Lead Independent Director and has been

a director of the Company since 2016.

        14.   Defendant Neil E. Wolfson (“Wolfson”) has been a director of the Company since

2011.

        15.   Defendant Chandra Dhandapani (“Dhandapani”) has been a director of the

Company since 2018.

        16.   Defendant Bruce P. Nolop (“Nolop”) has been a director of the Company since

2016.

        17.   Defendant Manolo Sánchez (“Sánchez”) has been a director of the Company since

2018.

        18.   Defendants identified in paragraphs 10 to 17 are collectively referred to herein as




                                               4
Case 1:20-cv-02819-KLM Document 1 Filed 09/17/20 USDC Colorado Page 5 of 18




the “Board” or the “Individual Defendants.”

                               OTHER RELEVANT ENTITIES

       19.     Enova is a Delaware corporation with its principal executive offices located at 175

West Jackson Boulevard, Chicago, Illinois 60604. Enova is a leading provider of online financial

services to non-prime consumers and small businesses, providing access to credit powered by its

advanced analytics, innovative technology, and world-class online platform and services. Enova’s

common stock trades on the New York Stock Exchange under the ticker symbol “ENVA.”

                              SUBSTANTIVE ALLEGATIONS

Company Background

       20.     Founded in 2006, OnDeck pioneered the use of data analytics and digital

technology to make real-time lending decisions and deliver capital rapidly to small businesses

online. The Company offers a wide range of term loans and lines of credit customized for the

needs of small business owners. In 2019 OnDeck began to offer equipment finance loans and in

Canada, a variable pay product.

       21.     OnDeck’s platform touches every aspect of the customer life cycle, including

customer acquisition, sales, scoring and underwriting, funding, and servicing and collections.

Enabled by proprietary technology and analytics, the Company aggregates and analyzes thousands

of data points from dynamic, disparate data sources, and the relationships among those attributes,

to assess the creditworthiness of small businesses rapidly and accurately.

       22.     OnDeck also offers bank clients a comprehensive technology and services platform

that facilitates online lending to small business customers through its subsidiary, ODX, LLC

(“ODX”). ODX strives to provide bank and financial institution clients a best-in-class solution

package consisting of platform-as-a-service technology modules, consultative analytics and

business process services, and real-time origination services support to enable digital small


                                                5
Case 1:20-cv-02819-KLM Document 1 Filed 09/17/20 USDC Colorado Page 6 of 18




business origination solutions.

       23.     In 2019, 2018 and 2017, the Company originated $2.5 billion, $2.5 billion and $2.1

billion of loans, respectively. Company originations have been supported by a diverse and scalable

set of funding sources, including committed debt facilities and securitizations. Over that same

period, OnDeck recorded gross revenue of $444.5 million, $397.7 million and $350.4 million and

Adjusted Net Income of $26.0 million, $44.8 million, and $3.6, respectively.

       24.     On July 28, 2020, the Company issued a press release announcing its second quarter

2020 financial results, including net income of $2.2 million, compared to a net loss of $59.0 million

in the first quarter of 2020. Defendant Breslow commented on the quarter’s results stating:

       The ongoing COVID-19 pandemic is placing unprecedented pressure on small
       businesses in the U.S. and around the globe. After curtailing originations in May,
       I am pleased that we are once again providing vital financing to our small business
       clients through our term loan and line of credit products, with a credit strategy
       calibrated to the new environment. We reported a second quarter profit,
       substantially increased the proportion of customers in paying relationships,
       amended several of our debt facilities, and significantly reduced our operating
       expense base. We continue to take actions to position the company for growth and
       success when the pandemic abates.

The Proposed Transaction

       25.     On July 28, 2020, OnDeck and Enova issued a joint press release announcing the

Proposed Transaction. The press release stated, in relevant part:

       CHICAGO and NEW YORK, July 28, 2020 -- Enova International (NYSE:
       ENVA) and OnDeck® (NYSE: ONDK), today announced that they have entered
       into a definitive agreement under which Enova will acquire all outstanding shares
       of OnDeck in a cash and stock transaction valued at approximately $90 million.
       The implied price of $1.38 per OnDeck share reflects a 43.6% premium to its 90-
       day volume weighted average price and a 90.4% premium based on the closing
       price of $0.73 per OnDeck share on July 27, 2020.

       This transaction brings together two complementary, market-leading businesses
       combining world-class capabilities in consumer and small business online lending.
       Enova and OnDeck are both innovators that have helped revolutionize online
       lending, using data and advanced analytics to simplify and expand access to



                                                 6
Case 1:20-cv-02819-KLM Document 1 Filed 09/17/20 USDC Colorado Page 7 of 18




     financial services for underserved borrowers, while providing an unparalleled
     customer experience. Enova will add the OnDeck brand, products and services to
     its existing industry-leading portfolio to create a combined company with
     significant scale and diverse product offerings in consumer and small business
     market segments that banks and credit unions have difficulty serving. Together,
     Enova and OnDeck had $4.7 billion in originations in 2019 and have served
     approximately 7 million customers.

     “This strategic transaction, which brings together two FinTech leaders, is a great
     opportunity for customers, employees and shareholders of both companies,” said
     David Fisher, CEO of Enova. “Together, our companies will be stronger because
     of the complementary strengths and synergies of our businesses. Acquiring a
     premier online small business lender and its ODX bank platform, and welcoming
     its innovative and talented team to Enova, will increase our scale and resources,
     providing us with opportunities to accelerate growth in our increasingly diversified
     portfolio as we continue to execute on our strategy to create long-term value for all
     of our stakeholders.”

     Noah Breslow, OnDeck Chairman and CEO said, “I am proud of the business we
     have built and the more than $13 billion of financing we have provided to
     underserved small businesses since our founding in 2006. Following an extensive
     review of our strategic options, we believe this is the right path forward for our
     customers, employees and shareholders. Joining forces with Enova, a highly-
     respected and well-capitalized leader in online lending, and leveraging our
     combined scale and strengths, provides the best opportunity for our long-term
     success.”

     Expected Strategic and Financial Benefits

        •   Highly Complementary Portfolio of Leading Brands: The combined
            company will have a portfolio of leading brands and products, with the scale
            and resources to invest in and drive innovation. Both companies are known
            for their data and advanced analytics, having created highly predictive,
            proprietary credit scoring systems for their respective markets.

        •   Enhanced Ability to Serve Changing Industry and Customer
            Landscapes: Together, Enova and OnDeck will be well positioned to
            further support small businesses and consumers in the wake of the COVID-
            19 pandemic. Both are mission-driven companies focused on empowering
            the growth and success of small businesses by providing access to efficient
            and transparent capital and helping hardworking people get access to fast,
            trustworthy credit.

        •   Increased Scale and Financial Strength: The combination will create a
            leading online financial services company with increased scale, more



                                              7
Case 1:20-cv-02819-KLM Document 1 Filed 09/17/20 USDC Colorado Page 8 of 18




            diversified revenues, stronger cash flow potential, meaningful synergies and
            increased flexibility to drive growth, profitability and shareholder value.

        •   Experienced Management and Strong, Innovative Cultures: Enova and
            OnDeck share innovative and customer-oriented cultures, led by
            experienced management teams who are committed to creating a great place
            to work for team members. Enova and its management also have a strong
            history of successfully executing and integrating transactions.

        •   Significant Shareholder Value Creation Opportunities: The transaction
            is anticipated by Enova to result in approximately $50 million in annual cost
            synergies and approximately $15 million in run-rate net revenue synergies
            to be fully phased-in by year-end 2022. The transaction is expected to be
            accretive in the first year post-closing and will generate earnings per share
            accretion of more than 40% when synergies are fully recognized.
            Shareholders of both companies will further benefit from the opportunity
            for long-term growth and upside through ownership in a stronger and more
            dynamic combined company.

        •   Strong Balance Sheet and Access to Capital Markets: On a pro forma basis,
            the combined company is expected to have a well-capitalized balance sheet
            and industry-leading profitability metrics. Enova has a strong funding
            profile and proven ability to access capital markets to fund and accelerate
            growth. As of March 31, 2020, on a pro forma basis the companies had
            combined gross receivables of $2.4 billion, 61% of which were small
            business assets and 39% consumer assets. For the year ended December 31,
            2019, on a pro forma basis including synergies, Enova and OnDeck had
            estimated combined gross revenue of $1.65 billion, adjusted EBITDA of
            $427 million and adjusted earnings of $215 million.

     Transaction Details

     The transaction is valued at approximately $90 million, of which $8 million will be
     paid in cash. Under the terms of the agreement, OnDeck shareholders will receive
     $0.12 cents per share in cash and 0.092 shares of Enova common stock for each
     share of OnDeck held.

     Upon completion of the transaction, OnDeck shareholders will own approximately
     16.7% of the combined entity, with Enova shareholders owning approximately
     83.3%.

     The transaction has been unanimously approved by the boards of directors of both
     companies and is subject to OnDeck shareholder approval and HSR approvals,
     along with customary closing conditions. The transaction is expected to close this
     year.




                                              8
Case 1:20-cv-02819-KLM Document 1 Filed 09/17/20 USDC Colorado Page 9 of 18




       Board and Management

       Mr. David Fisher will continue to lead the combined company. Mr. Noah Breslow
       will join the company as Vice Chairman and serve on the Enova management team.

Insiders’ Interests in the Proposed Transaction

       26.     OnDeck insiders are the primary beneficiaries of the Proposed Transaction, not the

Company’s public stockholders. The Board and the Company’s executive officers are conflicted

because they will receive unique benefits in connection with the Proposed Transaction not

available to Plaintiff and the other public stockholders of OnDeck.

       27.     Notably, defendant Breslow has secured a position for himself as Vice Chairman

of the combined company upon completion of the Proposed Transaction.

       28.     Company insiders also stand to reap substantial financial benefits for securing the

deal with Enova. Pursuant to the Merger Agreement, all outstanding stock options, restricted stock

unit awards (“RSU”), performance vesting restricted stock units (“PSU”), and performance vesting

restricted units payable in cash (“Performance Unit Award”) will vest and convert into the right to

receive the Merger Consideration.      The following tables summarize the transaction related

compensation Company insiders stand to receive:




                                                9
Case 1:20-cv-02819-KLM Document 1 Filed 09/17/20 USDC Colorado Page 10 of 18




       29.     Moreover, if they are terminated in connection with the Proposed Transaction,

OnDeck’s named executive officers are set to receive substantial cash severance payments in the

form of golden parachute compensation, as set forth in the following table:




The Proxy Statement Contains Material Misstatements or Omissions




                                               10
Case 1:20-cv-02819-KLM Document 1 Filed 09/17/20 USDC Colorado Page 11 of 18




       30.     Defendants filed a materially incomplete and misleading Proxy Statement with the

SEC and disseminated it to OnDeck’s stockholders. The Proxy Statement misrepresents or omits

material information that is necessary for the Company’s stockholders to make an informed

decision whether to vote in favor of the Proposed Transaction or seek appraisal.

       31.     Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (i) OnDeck and Enova management’s financial projections; (ii) the data and inputs

underlying the financial valuation analyses that support the fairness opinion provided by the

Company’s financial advisor, Evercore; and (iii) potential conflicts of interest faced by Evercore.

Material Omissions Concerning Financial Projections for OnDeck and Enova

       32.     The Proxy Statement omits material information regarding OnDeck’s and Enova’s

financial projections.

       33.     For example, the Proxy Statement wholly fails to disclose the details of OnDeck

management’s Scenario 1 projections that were presented to the Board at its June 4, 2020 and July

12, 2020 Board meetings, and shared with the parties involved in the process leading to the

Proposed Transaction.

       34.     Moreover, in connection with Evercore’s Dividend Discount Model Analysis for

each of OnDeck and Enova, Evercore utilized potential dividends that OnDeck and Enova are

estimated to be able to pay to equity holders for the six months ending December 31, 2020 and for

the calendar years ending December 31, 2021 through December 31, 2024. Proxy Statement at

63. The Proxy Statement, however, fails to disclose the potential dividends that OnDeck and

Enova are estimated to be able to pay to equity holders for the six months ending December 31,

2020 and for the calendar years ending December 31, 2021 through December 31, 2024.




                                                11
Case 1:20-cv-02819-KLM Document 1 Filed 09/17/20 USDC Colorado Page 12 of 18




       35.     Additionally, for each of the “OnDeck Projections,” “Enova Projections” and

“OnDeck Adjusted Enova Projections” the Proxy Statement fails to disclose estimated total assets

and tangible common equity over the projection period.

       36.     The omission of this information renders the statements in the “Certain Unaudited

Prospective Financial Information” and “Opinion of Evercore Group L.L.C.” sections of the Proxy

Statement false and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning Evercore’s Financial Analyses

       37.     The Proxy Statement describes Evercore’s fairness opinion and the various

valuation analyses performed in support of its opinion. However, the description of Evercore’s

fairness opinion and analyses fails to include key inputs and assumptions underlying these

analyses. Without this information, as described below, OnDeck’s public stockholders are unable

to fully understand these analyses and, thus, are unable to determine what weight, if any, to place

on Evercore’s fairness opinion in determining whether to vote in favor of the Proposed Transaction

or seek appraisal.

       38.     With respect to Evercore’s Selected Public Company Trading Analysis for each of

OnDeck and Enova, the Proxy Statement fails to disclose the individual multiples and financial

metrics for each of the selected companies analyzed by Evercore.

       39.     With respect to Evercore’s Dividend Discount Model Analysis of OnDeck, the

Proxy Statement fails to disclose: (i) quantification of the potential dividends that OnDeck is

estimated to be able to pay to equity holders for the six months ending December 31, 2020 and for

the calendar years ending December 31, 2021 through December 31, 2024; (ii) quantification of

the projected terminal value of future dividends after the calendar year 2024 payable to equity

holders as of December 31, 2024; (iii) quantification of OnDeck’s estimated total assets, tangible




                                                12
Case 1:20-cv-02819-KLM Document 1 Filed 09/17/20 USDC Colorado Page 13 of 18




common equity and net income utilized in the analysis; (iv) Evercore’s rationale for applying a

range of price to next twelve months net income multiples of 4.0x to 8.0x; and (v) quantification

of the inputs and assumptions underlying the discount rate range of 20% to 30%.

       40.     With respect to Evercore’s Equity Research Analyst Price Targets for OnDeck, the

Proxy Statement fails to disclose: (i) the price targets observed in the analysis; and (ii) the sources

thereof.

       41.     With respect to Evercore’s Dividend Discount Model Analysis of Enova, the Proxy

Statement fails to disclose: (i) quantification of the potential dividends that Enova is estimated to

be able to pay to equity holders for the six months ending December 31, 2020 and for the calendar

years ending December 31, 2021 through December 31, 2024; (ii) quantification of the projected

terminal value of future dividends after the calendar year 2024 payable to equity holders as of

December 31, 2024; (iii) quantification of Enova’s estimated total assets, tangible common equity

and net income utilized in the analysis; (iv) Evercore’s rationale for applying a range of price to

next twelve months net income multiples of 4.0x to 8.0x; and (v) quantification of the inputs and

assumptions underlying the discount rate range of 14% to 18%.

       42.     With respect to Evercore’s Equity Research Analyst Price Targets for Enova, the

Proxy Statement fails to disclose: (i) the price targets observed in the analysis; and (ii) the sources

thereof.

       43.     With respect to Evercore’s Illustrative Price to Tangible Book Value Analysis, the

Proxy Statement fails to disclose: (i) Evercore’s rationale for applying a range of price to tangible

book value per share multiples of 2.50x to 4.50x; and (ii) the number of fully diluted shares of

Enova common stock outstanding.




                                                  13
Case 1:20-cv-02819-KLM Document 1 Filed 09/17/20 USDC Colorado Page 14 of 18




       44.     When a banker’s endorsement of the fairness of a transaction is touted to

stockholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       45.     The omission of this information renders the statements in the “Opinion of Evercore

Group L.L.C.” and “Certain Unaudited Prospective Information” sections of the Proxy Statement

false and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning Evercore’s Potential Conflicts of Interest

       46.     The Proxy Statement fails to disclose material information concerning potential

conflicts of interest faced by the Company’s financial advisor, Evercore.

       47.     The Proxy Statement sets forth in connection with the Proposed Transaction:

       OnDeck has paid Evercore retainer fees in the amount of approximately $750,000,
       and OnDeck has agreed to pay Evercore additional fees for its services in the
       amount of approximately $3.25 million, of which $1 million was paid upon
       delivery of Evercore’s opinion and the balance of which will be payable contingent
       upon the consummation of the merger, as well as an additional fee in an amount
       not to exceed $1 million, which is payable at OnDeck’s sole discretion.

Id. at 68. The Proxy Statement, however, fails to disclose the agreed parameters for such additional

discretionary fee, the criteria Evercore needs to satisfy to receive the additional fee, and whether

the Company anticipates paying Evercore the additional fee.

       48.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       49.     The omission of this information renders the statements in the “Opinion of Evercore

Group L.L.C.” section of the Proxy Statement false and/or materially misleading in contravention

of the Exchange Act.




                                                14
Case 1:20-cv-02819-KLM Document 1 Filed 09/17/20 USDC Colorado Page 15 of 18




          50.   The Individual Defendants were aware of their duty to disclose this information

and acted negligently (if not deliberately) in failing to include this information in the Proxy

Statement. Absent disclosure of the foregoing material information prior to the stockholder vote

on the Proposed Transaction, Plaintiff and the other stockholders of OnDeck will be unable to

make a sufficiently informed decision whether to vote in favor of the Proposed Transaction or seek

appraisal and are thus threatened with irreparable harm warranting the injunctive relief sought

herein.

                                            COUNT I

                 Against All Defendants for Violations of Section 14(a) of the
                 Exchange Act and SEC Rule 14a-9 Promulgated Thereunder

          51.   Plaintiff repeats and realleges each and every allegation contained above, as though

fully set forth herein.

          52.   During the relevant period, defendants disseminated the false and misleading Proxy

Statement specified above, which failed to disclose material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading in

violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

          53.   By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented

and/or omitted material facts, including material information about OnDeck and Enova

management’s financial projections, the data and inputs underlying the financial valuation

analyses that support the fairness opinion provided by the Company’s financial advisor, Evercore,

and potential conflicts of interest faced by Evercore. The defendants were at least negligent in

filing the Proxy Statement with these materially false and misleading statements.



                                                 15
Case 1:20-cv-02819-KLM Document 1 Filed 09/17/20 USDC Colorado Page 16 of 18




       54.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction.

       55.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       56.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                            COUNT II

   Against the Individual Defendants for Violation of Section 20(a) of the Exchange Act

       57.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       58.     The Individual Defendants acted as controlling persons of OnDeck within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of OnDeck and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       59.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.




                                                16
Case 1:20-cv-02819-KLM Document 1 Filed 09/17/20 USDC Colorado Page 17 of 18




       60.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of this document.

       61.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that

they reviewed and considered—descriptions which had input from the directors.

       62.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       63.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, OnDeck’s stockholders

will be irreparably harmed.




                                                 17
Case 1:20-cv-02819-KLM Document 1 Filed 09/17/20 USDC Colorado Page 18 of 18




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands injunctive relief, in his favor and against defendants as

follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all claims and issues so triable.




 Dated: September 17, 2020                         Respectfully submitted,

                                                   /s/ Richard A. Acocelli
                                                   Richard A. Acocelli
                                                   WEISSLAW LLP
                                                   1500 Broadway, 16th Floor
                                                   New York, NY 10036
                                                   Telephone: (212) 682-3025
                                                   Facsimile: (212) 682-3010
                                                   Email: racocelli@weisslawllp.com

                                                   Attorneys for Plaintiff




                                                 18
